                  Case 19-11164-JTD             Doc 254        Filed 10/22/19        Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


                                                           Chapter 11
    In re
                                                           Case No. 19-11164 (JTD)
                                  1
    PWR INVEST, LP, et al.,                                (Jointly Administered)

                                 Debtors.                  Hearing Date: October 23-24, 2019 at 11:00 a.m. ET



               DEBTORS’ WITNESS LIST FOR OCTOBER 23-24, 2019 HEARING

            Oklahoma Merge, LP (“Merge”) and its debtor affiliates in the above-captioned chapter 11

cases, as debtors and debtors in possession (collectively, the “Debtors”), by and through their

undersigned counsel, hereby designate the following witnesses whose testimony the Debtors may

rely upon at the hearing scheduled for October 23-24, 2019 at 11:00 a.m. (ET) (the “Hearing”) in

connection with the Motion of Chambers Energy Management, LP for an Order (i) Dismissing the

Parent Cases or (ii) in the Alternative, Granting Relief from the Automatic Stay or, (iii) in the

Alternative, Appointing a Trustee, or, (iv) in the Alternative , Terminating Exclusivity [Docket No.

155; Filed 9/24/2019] (the “Trustee Motion”) and any other matter or motion that may go forward

or be presented at the Hearing.

            The Debtors may call the following witness at the Hearing:

     1) Robert Chambers (live, by cross-examination)

     2) Sabine G. Stener (live, by cross-examination)

     3) Julie Lennon (live, by examination in case-in-chief) – The scope of Ms. Lennon’s
        testimony is expected to relate to issues relevant to the Trustee Motion, the responses

1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Oklahoma Merge, LP (1308), Oklahoma Merge Midstream, LP (8433), Oklahoma River
Basin, LP (0385), PWR Oil & Gas General Partners, Inc. (4963), and PWR Invest, LP (7429). The mailing address
for the Debtors is: 3710 Rawlins St., Suite 1100, Dallas, Texas 75219, with copies to Pronske & Kathman, P.C., c/o
Jason P. Kathman, 2701 Dallas Pkwy, Suite 590, Plano, Texas 75093 and Barnes & Thornburg LLP, c/o Kevin G.
Collins, 1000 N. West Street, Suite 1500, Wilmington, Delaware, 19801.
                                                          1
             Case 19-11164-JTD         Doc 254          Filed 10/22/19   Page 2 of 3



      thereto and replies in support thereof.

   4) Josh Beets (live, by examination in case-in-chief) – The scope of Mr. Beets’ testimony is
      expected to relate to issues relevant to the Trustee Motion, the responses thereto and
      replies in support thereof.

   5) Robert Hendricks (by deposition) – The scope of Mr. Hendricks’ testimony is expected to
      relate to issues relevant to the Trustee Motion, the responses thereto and replies in
      support thereof.

   6) Phillip Pace (by deposition) – The scope of Mr. Pace’s testimony is expected to relate to
      issues relevant to the Trustee Motion, the responses thereto and replies in support thereof.

Dated: October 22, 2019
       Wilmington, Delaware                     BARNES & THORNBURG LLP

                                                /s/ Kevin G. Collins                         __
                                                David M. Powlen (DE No. 4978)
                                                Kevin G. Collins (DE No. 5149)
                                                1000 N. West Street, Suite 1500
                                                Wilmington, DE 19801
                                                Telephone: (302) 300-3434
                                                Facsimile: (302) 300-3456
                                                david.powlen@btlaw.com
                                                kevin.collins@btlaw.com

                                                -and-

                                                PRONSKE & KATHMAN, P.C.

                                                Gerrit M. Pronske (pro hac vice)
                                                Jason P. Kathman (pro hac vice)
                                                Brandon J. Tittle (pro hac vice)
                                                2701 Dallas Parkway, Suite 590
                                                Plano, TX 75093
                                                Telephone: (214) 658-6500
                                                Facsimile: (214) 658-6509
                                                gpronske@pronskepc.com
                                                jkathman@pronskepc.com
                                                btittle@pronskepc.com

                                                Co-Counsel for the Debtors and Debtors-in-
                                                Possession

                                                -and-


                                                   2
Case 19-11164-JTD   Doc 254   Filed 10/22/19   Page 3 of 3



                        MCCATHERN, PLLC

                        Levi G. McCathern, II (pro hac vice)
                        James E. Sherry (pro hac vice)
                        3710 Rawlins St., Suite 1600
                        Dallas, TX 75219
                        Telephone: (214) 741-2662
                        Facsimile: (214) 741-4717
                        Email: lmccathern@mccathernlaw.com
                        Email: jsherry@mccathernlaw.com

                        Proposed Counsel for Debtors and
                        Debtors-in-Possession




                          3
